Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 21, 2015

                                      No. 04-15-00176-CR

                                      Joe Anthony LARA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR1132
                              Jefferson Moore, Judge Presiding


                                         ORDER

       Before the Court is appellant’s motion for suspension and recalculation of briefing
deadlines. Appellant states the Clerk’s Record is incomplete and requires supplementation
before he is able to draft a meaningful brief. Appellant filed a designation of matters to be
included in the Clerk’s Record on October 9, 2015.

       On September 23, 2015, this Court granted Appellant an extension of time to file his brief
to October 26, 2015, although Appellant did not raise the issue of an incomplete record until
October 9, 2015.

        Appellant’s motion is granted. The Supplemental Clerk’s Record shall be filed on or
before November 9, 2015. Appellant’s brief shall be filed by December 9, 2015. Because
Appellant has already been allowed an extension of time to file his brief, he shall ensure a
complete Clerk’s Record is filed by this date, and no further extensions of time to file the brief
shall be allowed.



                                                     _________________________________
                                                     Jason Pulliam, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court